I extend our sincere 
congratulations to Mr. Sam Kutesa on his election to 
preside over the General Assembly at its sixty-ninth 
session. We see him undertaking that onerous task 
at a particularly important moment in not only the 
forging of the future global development agenda, but 
the development of international peace and security. I 
therefore assure him of my Government’s support as 
he sets out to discharge that important assignment. In 
the same spirit, I also convey our appreciation for the 
contribution made by his predecessor, Mr. John Ashe, 
President of the Assembly at its sixty-eighth session.

I wish to highlight our deep concern at the global 
health emergency that has resulted from the Ebola 
outbreak in parts of Africa. That burden is not only 
for the people of Liberia, Sierra Leone and Guinea; 
Zambia views the epidemic as a common challenge 
to humankind, and therefore stands ready to support 
all efforts required to defeat the disease and ensure a 
return to normalcy in the daily economic and social 
lives of our sister Republics that are directly facing the 
disease.

There is growing acceptance and concern that 
Ebola could easily spread beyond the first four 
countries that have so far borne the brunt of the 
disease. The recent resurgence of the disease in the 
neighbouring Democratic Republic of the Congo is a 
reminder of the extent of the danger. Beyond that, we 
remain deeply concerned that over 5,000 people in all 
have been victims of the disease and 2,400 needless 
deaths have already been recorded across the continent. 
Zambia therefore supports the call for greater and wider 
involvement by all Member States. The World Health 
Organization has already warned that if the epidemic 
is left unchecked, we will soon be dealing with over 
20,000 Ebola patients.

It is equally for that reason that we continue to look 
at global health issues as important parameters for global 
development. The Ebola public health emergency and 
other ongoing challenges, such as malaria, tuberculosis, 
AIDS and other, non-communicable diseases, need a 
concerted global approach.

In the past few months, the international community 
has witnessed the growing desperation of extremist 
terrorist organizations, notably through the abduction 
of innocent schoolgirls in Borno state, Nigeria, and the 
wider reign of terror, which includes bombing civilian 
trading points across that important African nation.

Zambia is also concerned about the insecurity 
currently being experienced as a result of the instability 
in Ukraine. We have followed the counter-accusations, 
which point to the deep-seated divisions and suspicions 
of a bygone era. Sadly, the human losses have been 
heavy, as ordinary Ukrainians are caught in the middle 
of a crisis that is strongly influenced by foreign factors. 
Innocent civilians from other nations have also been 
drawn in through the loss of lives on Malaysia Airlines 
Flight MH-17. We share in the sorrow of the families 
and the nations that lost loved ones in that human-
caused catastrophe. Zambia believes that ordinary 
Ukrainian citizens are of the same view and desire 
nothing but peace, harmony and prosperity for their 
country. They should be allowed to enjoy those basic 
human conditions.

Those and other global security concerns linger, 
facing a United Nations that is becoming ever more 
challenged in coordinating any robust or convincing 
global response.

This session of the General Assembly is also 
taking place at a moment of renewed focus on the 
global development agenda through the negotiations 
on the post-2015 agenda and the work to produce 
the sustainable development goals (SDGs). My 
understanding has been that the negotiations have thus 
far been engaging and have included the participation of 
all stakeholders, including Governments, civil society, 
the business community and academia. It can therefore 
be said that we have laid a solid foundation upon which 
the world will articulate its development policies for the 
next decade and a half, in line with the three pillars of 
the SDGs.

We look forward to the completion of those 
deliberations, knowing that unless the means of 
implementation are adequately covered with new 
investment inflows, we risk rendering that noble effort 
a futile exercise. Given the immense challenges facing 
our nations, it is such multilateral approaches that will 
address the underlying cross-border factors that affect 
climate change, global poverty, public health, children’s 
welfare, labour and migration, youth unemployment, the 
advancement of women and many other issues whose 
solutions lie in actions that may have transboundary 
effects.

The new global development regime must therefore 
demonstrate a new and more robust approach to 
those problems. For that reason, Zambia supports the 
related meetings being held alongside this session of 
the Assembly, notably those relating to population and 
development, labour and decent work, and the 2014 
Climate Summit. It is hoped that those discussions will, 
in the not-too-distant future, lead to lasting solutions 
to the development challenges faced by many of our 
countries.

On another important matter, I wish to report 
that Zambia has increased its campaign to forestall 
the growing problem of child marriages and early and 
forced marriages. That problem is strongly rooted in 
the prevailing poverty levels in some poor families 
and in the quest by organized criminals to profit 
from selling off under-age girls either into marriage 
or to engage in exploitative vices. With that national 
awakening to the problem, Zambia hosted a three-day 
national symposium on the problem in July. We look 
forward to working with other nations to ensure that a 
global approach is developed to curb the incidences of 
child, early and forced marriages, which is a problem 
with greater consequences for the future advancement 
of women.

Zambia is also undertaking several other initiatives 
aimed at reducing the gender divide. My Government is 
of the conviction that girls and women should be enabled 
and allowed to reach their full potential and be able to 
contribute to national growth on an equal footing with 
men. In that regard, the education of the girl child and 
the socioeconomic empowerment of women through 
their representation in key decision-making positions is 
at the top of the national agenda.

Furthermore, Zambia reaffirms its commitment 
to gender equality and the empowerment of women 
made at the fourth World Conference on Women, held 
in Beijing in 1995, My Government has continued to 
stress the importance of women’s emancipation and 
their contribution to national development in line with 
the Beijing Declaration and Platform for Action.

The question of the reform of the Security Council 
remains an important priority for Zambia and the rest 
of the African continent. We remain deeply concerned 
that little progress has been recorded in the negotiations 
on the expansion of the Council. Africa remains fully 
committed to all five clusters of the intergovernmental 
negotiations process outlined in decision 62/557, of 
2008. As a member of the African Union Committee 
of Ten on Security Council reform, let me echo other 
voices in reiterating the importance that our member 
States attach to the realization of those long-overdue 
reforms.

My delegation also accords due priority to the 
questions relating to countries in special situations, in 
particular landlocked developing countries (LLDCs), 
for which group Zambia was nominated as Chair in 
March. The implementation of the Almaty Programme 
of Action, as adopted in 2003, has run its course, albeit 
with mixed results. It is coming up for review at the 
United Nations Conference on Landlocked Developing 
Countries, to be held in Vienna in just over a month’s 
time, from 3 to 5 November. The 32 Member States in 
that grouping are counting on the support of the entire 
United Nations membership to ensure a successful 
Conference, which we expect will firmly place the 
LLDCs on a sound path of development. I therefore 
look forward to the full participation of Member States 
at the Conference.

I would like to end by informing the Assembly 
that our historic capital city, Lusaka, has for the past 

year been celebrating its centenary. That occasion was 
followed this year by two other important celebrations, 
namely, the ninetieth birthday of our founding father, the 
first Republican President, Mr. Kenneth Kaunda, and 
the fiftieth anniversary of our national independence, 
which falls on 24 October.

The commemorations have offered a unique 
chance not only to celebrate, but also to reflect on 
our development path. I submit that within our known 
difficult struggle to achieve social and economic 
development lies a strong national spirit, eager to 
contribute not only to our own growth, but also to that 
which the growing global interdependence demands. 
Let me, on behalf of all Zambians, express appreciation 
to all those that have helped our beloved country in 
achieving those milestones. Zambia looks forward to a 
strengthened and more versatile United Nations system 
that will help create the conditions for the further 
growth and development of our youthful nation.

